DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on January 21, 2022 is entered.
	Claims 2, 3, 5, 6, 9, 15, and 17 have been canceled.
	Claims 1, 4, 7, 8, 10-14, 16, and 18-20 are pending.
	Upon further consideration and in view of applicant’s amendment, positions 330V and 397M are rejoined.

	Claims 4, 11-14, 16, and 18, and 20 have been withdrawn under 37 CFR 1.142(b) as being drawn to nonelected invention.

	Claims 1, 7, 8, 10, and 19 are currently under consideration as they read on a variant comprising amino acid mutations in position 296/264E/378V/434Y or 264E/378V/434Y with additional amino acid mutations 330V and 397M.

3.	In view of applicant’s amendment, following rejections are set forth.
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	This is a New Ground of Rejection necessitated by applicant’s amendment to the claims. Claims 1, 7, 8, 10, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 

	The amended claims are drawn to a variant of a parent polypeptide comprising an IgG1 Fc having an improved half-life relative to the parent polypeptide, and comprising at least five mutations of the Fc comprising:
	a mutation A of at least 264E or in position 296, 
a mutation B selected from the group consisting of 378V, 378T, and 434Y, 
at least one C mutation selected from the group consisting of 378V, 378T, and 434Y,
at least two mutations selected from the group consisting of 330V, 352S, 361D, and 397M, and
wherein mutations A, B, and C are not on the same amino acid, and wherein the variant having an improved half-life relative to the parent polypeptide.  

The amended claims are not supported by the original disclosure or claim as filed.  

	Applicant’s amendment, filed on January 21, 2022, did not direct to support in the specification, and did not assert that no new matter has been added.  

The specification as filed does not provide sufficient written description of the above-mentioned “limitations”.  The specification discloses certain structurally defined Fc variants produced by amino acid substitutions in specific positions in the Fc region of a human IgG1-4 (e.g. see pages 24-35). The specification discloses one example of human IgG Fc variant consisting of six amino acid substitutions including V264E/A378V/N434Y (in page 25 of the specification as-filed):


    PNG
    media_image1.png
    185
    598
    media_image1.png
    Greyscale

	There does not appear to be any exemplified Fc variants that contains substitution at position 296 (one of the elected positions).

The instant claims now recite to a variant of a parent polypeptide comprising an IgG1 Fc having an improved half-life relative to the parent polypeptide, and comprising at least five mutations of the Fc comprising:
	a mutation A of at least 264E or in position 296, 
a mutation B selected from the group consisting of 378V, 378T, and 434Y, 
at least one C mutation selected from the group consisting of 378V, 378T, and 434Y,
at least two mutations selected from the group consisting of 330V, 352S, 361D, and 397M, and
wherein mutations A, B, and C are not on the same amino acid, and wherein the variant having an improved half-life relative to the parent polypeptide.  

The reliance on generic disclosure and possibly a single or limited species do not provide sufficient direction and guidance to the features currently claimed (any antibody fragment).  It is noted that a generic or a sub-generic disclosure cannot support a species unless the species is specifically described.  It cannot be said that a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.  See In re Smith 173 USPQ 679 683 (CCPA 1972) and MPEP 2163.05. 

Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.


	Alternatively, applicant is invited to provide sufficient written support for the “limitations” indicated above.  See MPEP 714.02, 2163.05-06 and 2173.05 (i).

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	This is a New Ground of Rejection necessitated by applicant’s amendment to the claims. Claims 1, 7, 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens ( US 2012/0009188, reference of record).

Behrens teaches an Fc variant for improved binding to FcRn relative to unmutated parent human IgG1 Fc, wherein the Fc variant comprises combination substitutions 264E/378V/434Y in human IgG Fc region having improved binding to FcRn compared to wild type human IgG Fc (e.g. see Table 3 in page 24 or copy below and Example 1 in page 20).

    PNG
    media_image2.png
    946
    739
    media_image2.png
    Greyscale

Behrens teaches human Fc fragment consisting of amino acid residues 226-447 (see [0286]-[0287]) and human anti-CD20 antibody IgG variants (e.g. see Example 2 in page 29).  \


However, Behrens teaches that mutations in position 330 and 397 would enhance Fc’s binding to FcRn.  For example, Behrens 1 teaches that key positions that are considered preferential includes position V264, A378, N434, A330 and V397 and also teaches examples of A330V and V397M (e.g. see [0315]-[0316], Table 4 in page 25, and claims 1-3).  Behrens teaches:
[0148] Accordingly, the said polypeptide variant may comprise at least one modification selected from the group consisting of 226G, 230S, 230T, 230L, 241L, 264E, 307P, 315D, 330V, 342R, 362R, 362E, 378V, 378T, 382V, 389T, 389K, 396L, 397M, 421T, 434Y and 434S of the Fc region compared to said parent polypeptide, wherein the numbering of the amino acids in the Fc region is that of the EU index as in Kabat. 
It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to produce an IgG1 Fc variant comprising mutations 264E/378V/434Y with additional substitutions 330V and 379M based on the teachings of Behrens. An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Behrens teaches triple mutations 264E/378V/434Y in the Fc region of a human IgG1 result in an Fc variant with increased binding to FcRn relative to unmutated Fc and the Fc variant with double mutation T250Q/M428L (known to increase the binding to FcRn) and also specifically teaches that mutations 330V and 379M can be combined in view of the teachings of an Fc variant comprises at least one modification selected from the groups containing finite number of substitutions including 264E, 378V, 434Y, 330V, and 379M.  An ordinary skill in the art would have combined the substitutions by known methods of mutagenesis disclosed in Behrens and the combination would have yielded predictable results of an IgG1 Fc variant having amino acid substitutions 264E/378V/434Y/330V/397M with increased binding to FcRn and improved half-life relative to the parent unmutated Fc.  


	Claims 1, 7, 8, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Behrens (US 2012/0009188, reference of record) as applied to claims  1, 7, 8, 10, and 19 above, and further in view of view of Liu et al. (US 2014/0112926) and Isoda et al. (PLOS One, 2015, October 7, 10(10): e0140120.doi:1371/journal.pone.0140120, pages 1-17).

	The teachings of Behrens have been discussed above.

	The reference teachings differ from the instant invention by not describing additional substitution in position 296 (the elected species).

	Liu et al. teaches an Fc-containing protein comprising a binding region and a variant Fc region from a wildtype Fc of human IgG1, wherein the variant Fc region comprises an amino acid substitution Y296W and wherein the Fc-containing protein binds tumor antigen suchaas HER-2/neu (e.g. see [0005]-[0008] and claims 53 and 59). Liu et al. teach that the Fc-containing protein can be an antibody (e.g. see [0036]) or an Fc fusion protein (e.g. see [0037]). Liu et al. teach a pharmaceutical composition comprising the Fc-containing protein and a pharmaceutically acceptable carrier (e.g. see [0009] and claim 65). Given that the prior art Fc-containing protein comprises the same amino acid substitution Y296W as the instantly claimed variant, the prior art Fc-containing protein would inherently exhibit the same functions, e.g. having an increased affinity for at least one FcγR including FcγRIIIa relative to the parent Fc.

	Isoda et al. teach an anti-CD20 antibody comprising a human Fc region from IgG1, wherein the Fc region comprises amino acid substitution Y296W, and wherein the antibody exhibits increased binding to FcγRIIIa compared to the parent antibody without the Y296W substitution (e.g. see Abstract and Fig. 2 in page 8).  CD20 is a well-known tumor antigen on B cell lymphoma (e.g. see Cell lines in page 2). Isoda et al. teach that he antibody Fc variant is in liquid composition together with buffers such as HBS which is considered carrier (e.g. see page 1st paragraph in page 4).  

It would thus be obvious to one of ordinary skill in the art at the time the instant invention was filed to combine the teachings of the references to produce a human IgG Fc variant comprising Y296W in addition to 264E/A378V/N434Y/330V/397M for improved functions of 

Applicant’s arguments have been fully considered but have not been found persuasive.

Applicant argues that Liu teaches other mutations in addition to 296W. Applicant further argues Isoda teaches 296W substitutions involves interaction with FcγRIII. As such, applicant asserts that combining the teachings of the prior art would have yielded additional mutations not recited in instant claims. Furthermore, applicant asserts that the instant combination substitutions result in increase of sialylation of the Fc and increased binding of FcRn which are not taught by the prior art.  As such, applicant asserts the rejection should be withdrawn.

This is not found persuasive for following reasons:

Contrary to applicant’s reliance on increased sialylation of the mutations, note that      although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Here, the claims do not recite sialylation.  Further, the transitional phrases “comprising” or “having” is open-ended and does not exclude additional unrecited elements. See MPEP 2111.03. As such, additional specific substitutions additional to 296W disclosed in Liu would render the instant claims obvious for the reasons stated above.



The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144. Here, it is not necessary that the prior art suggest the combination to achieve the same advantage--- increased sialylation.  Rather,  one skilled in the art could have combined Y296W and V264E/A378V/N434S/330V/397M substitutions by known methods of recombinant mutagenesis in the Fc region of human IgG with no change in their respective functions, and the combination would have yielded predictable results of an Fc variant comprising triple substitutions V264E/Y296W/A378V/N434S/330V/397M and have the functions of improved binding to FcγRIIIa and FcRn which would be expected to improve effector function and improved serum half-life.  

As such, applicant’s arguments have not been found persuasive.

10.	No claim is allowed.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUN W DAHLE/Primary Examiner, Art Unit 1644